DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 October 2022 have been fully considered and are partially persuasive. 
Due to the introduction of new art, this is a non-final rejection.
With regard to the 35 USC 112 rejection, the Examiner is interpreting the claims to include a first and second vial, since the claimed method uses both vials as part of the connection and disconnection of the vial adapter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by EP 0783879 to Peterson et al.
In the specification and figures, Peterson discloses the method as claimed by Applicant. With regard to claim 1, Peterson discloses the step of providing a vial access device 24 including a spike 24d and an adapter 26 that is attachable to a vial of a first size 30 (see FIGS 6-8). The adapter may then be removed from a shield position (see FIG 10, and attaching the adapter to a second vial of a second size 32 (see FIGS 11, 12). 
With regard to claim 11, the adapter extends beyond the tip of the spike 24D, thereby preventing an accidental needle stick.
With regard to claim 12 the adapter 26 is separated from the access device and moved relative thereto (see FIG 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0783879 to Peterson et al.
In the specification and figures, Peterson substantially discloses the method claimed by Applicant (see rejections above). With regard to claims 10 and 13, the access device disclosed by Peterson comprises a plurality of latches 24F, and the adapter a plurality of slots 26C, wherein the latches interact with the slots to create a friction fit connection. It would have been within a worker of ordinary skill in the art reverse the locations of the latches and the slots to create the friction fit claimed by Applicant. 
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest a method of providing a vial access device and an adapter, removing the adapter, attaching a second vial to the vial access device, and securing the vial access device to the adapter after the adapter is attached to the second vial, along with the other steps and limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        15 November 2022